Citation Nr: 0902703	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for reflex sympathetic 
dystrophy involving both lower extremities, to include as 
secondary to service-connected surgical removal 
osteochondroma of the left knee.

2.	Entitlement to an initial compensable evaluation for 
residuals of a surgical scar of the left knee.

3.	Entitlement to an initial evaluation in excess of 10 
percent for residuals of fractures of the 3rd and 5th 
fingers of the right hand with surgical removal of 
osteochondroma.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.	Reflex sympathetic dystrophy of the lower extremities was 
aggravated by the veteran's service-connected residuals of 
surgical removal of osteochondroma of the left knee.

2.	The veteran's service-connected residuals of a surgical 
scar of the left knee is manifested by no more than a 
superficial, stable and non-painful scar of less than 144 
square inches in area with no compensable limitation of 
motion of the left knee.

3.	The veteran's residuals of fractures of the 3rd and 5th 
fingers of the right hand is manifested by no more than 
arthritis confirmed by X-ray evidence involving two or 
more minor joints without incapacitating episodes or 
compensable limitation of motion of the individual digits 
involved.


CONCLUSIONS OF LAW

1.	Reflex sympathetic dystrophy of the lower extremities is 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2008).

2.	The criteria for an initial compensable evaluation for 
residuals of a surgical scar of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261, § 4.118, 
Diagnostic Codes 7802-7805 (2008).

3.	The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the 3rd and 5th 
fingers of the right hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial agency decision in February 2004.  The RO's 
June 2003 and June 2006 notice letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained, as have Social Security 
Administration disability records.  The veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  The veteran was provided VA 
examinations in November 2003, July 2006 and August 2008  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).


I.	Service Connection

The veteran contends that his currently diagnosed reflex 
sympathetic dystrophy involving both lower extremities has 
been aggravated beyond its normal progression by the 
veteran's service-connected residuals of surgical removal of 
osteochondroma of the left knee.  Initially, the Board 
observes the veteran has not asserted, nor does the record 
indicate, that the veteran's current disorder is directly 
related to his active service.  As such, the Board will not 
discuss direct service connection in the instant case.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran.

As discussed above, the veteran contends that his currently 
diagnosed reflex sympathetic dystrophy involving the lower 
extremities is related to his service-connected residuals of 
surgical removal of osteochondroma because the surgical 
trauma has caused his reflex sympathetic dystrophy to become 
more severe than it otherwise would have been.  The evidence 
of record indicates the veteran first developed severe pain 
in his right leg following repeated falls in approximately 
2000 and 2001.  The veteran was then diagnosed with reflex 
sympathetic dystrophy of the right leg, which then spread to 
his left leg.  He has been treated with an intrathecal pump 
since May 2002.

Significantly, the veteran was provided a VA examination in 
July 2006 to determine any etiological relationship between 
the veteran's in-service surgical removal of osteochondroma 
of the left knee and his current reflex sympathetic 
dystrophy.  With respect to proximate causation, the VA 
examiner noted that it is less likely than not the veteran's 
reflex sympathetic dystrophy is due to the in-service 
surgery, as the reflex sympathetic dystrophy began in his 
right leg and subsequently affected his left leg.  However, 
with respect to aggravation, the VA examiner opined that his 
symptoms of reflex sympathetic dystrophy are likely more 
severe due to the prior in-service surgical trauma.  

Thus, granting the veteran the benefit of the doubt, the 
Board finds that that the competent evidence of record 
contains a medical nexus which indicates that the veteran's 
service-connected residuals of surgical removal of 
osteochondroma of the left knee has aggravated his reflex 
sympathetic dystrophy beyond its normal progression.  In 
light of such evidence, the Board concludes that service 
connection for aggravation of a non- service-connected 
disability by a service-connected disability is warranted.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Surgical Scar of the Left Knee

The veteran's residuals of a surgical scar of the left knee 
is currently evaluated as noncompensable pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Diagnostic 
Code 7805 indicates that superficial, non-painful scars are 
to be evaluated based on the limitation of function of the 
affected part.  Id.

Limitation of motion of the knee is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, pertaining to 
limitation of flexion, and 5261 for limitation of extension.  
Diagnostic Code 5260 provides for a 10 percent evaluation 
when flexion is limited to 45 degrees. A 20 percent 
evaluation is warranted where flexion is limited to 30 
degrees. A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2008).  
Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support a 
compensable evaluation at any time during the appeal period 
for the veteran's left knee surgical scar based upon 
limitation of motion.  In this regard, a November 2003 VA 
examination report indicates that the veteran's left knee had 
full flexion to 140 degrees and extension to zero degrees, 
each without pain.  Finally, an August 2008 VA examination 
found flexion of the left leg of 90 degrees and full 
extension to zero degrees, with no additional loss of motion 
due to pain or repetitive use.  As neither VA examination, 
nor any other evidence of record indicates the veteran's 
post-surgical left knee scar results flexion limited to 45 
degrees or extension limited to 10 degrees, the Board finds a 
compensable evaluation is not warranted pursuant to 
Diagnostic Codes 5260 and 5261 for limitation of motion of 
the left leg.

The Board has considered other potentially applicable 
diagnostic codes, to include 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7804, pertaining to the skin, and finds 
that a compensable evaluation for manifestations of the 
veteran's surgical scar is not warranted, as the veteran's 
post-operative scar was not caused by burns, is not located 
on the face, head, or neck, is not deep or painful and is not 
unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 
(2008); see also November 2003 and August 2008 VA examination 
reports.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
evaluation for residuals of a surgical scar of the left knee.  
38 C.F.R. §§ 4.71a, 4.118.

Residuals of a Fracture of the 3rd and 5th Fingers of the 
Right Hand

The veteran contends he is entitled to an increased initial 
evaluation for his service-connected residuals of a fracture 
of the 3rd and 5th fingers of the right hand.  He essentially 
contends that he experiences increasing pain and loss of 
motion due to this disability.

In this case, the veteran was assigned an initial 10 percent 
evaluation under Diagnostic Code 5099-5010.  See 38 C.F.R. § 
4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  The rating criteria for evaluating traumatic 
arthritis is set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  Under that diagnostic code, traumatic arthritis 
is to be evaluated as degenerative arthritis pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensably disabling under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent 
evaluation is assigned where X-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

The only possible increased rating under Diagnostic Code 5010 
is for the X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Under 38 C.F.R. § 4.45(f) 
multiple involvements of the metacarpal joints are considered 
groups of minor joints, ratable on a parity with major 
joints.

In a November 2003 VA examination, physical examination of 
the veteran's right hand revealed minimal tenderness to 
palpitation of the third and fifth metacarpophalangeal joints 
related to his old fracture.  The veteran's grip strength was 
normal, and individual finger strength were each 5/5.  The 
examiner noted X-ray evidence of minimal osteoarthritis of 
the right hand.

At a July 2006 VA examination, the veteran reported 
progressively increasing pain in his right hand, secondary to 
the required use of crutches.  On examination, the veteran 
was able to make a composite fist with his right hand, and 
all fingers had full range of motion of the metacarpal, 
proximal interphalangeal and distal interphalangeal joints. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, (1).  The 
VA July 2006 VA examination report indicates the veteran 
suffered no incapacitating episodes due to the arthritis in 
his right hand.

Finally, an August 2008 VA examination report indicates the 
veteran continued to complain of pain and loss of dexterity 
in the right hand.  The August 2008 VA examination report 
indicates there is no deformity of one or more digits, and 
there is no gap between any of the veteran's fingers and the 
proximal transverse crease of the palm.  

As evidenced by the medical evidence discussed above, there 
is X-ray evidence of arthritic involvement of the 
metacarpophalangeal joint, proximal interphalangeal joint, 
and distal interphalangeal joint of the right hand.  The 
Board finds that this constitutes involvement of a single 
group of minor joints under 38 C.F.R. § 4.45(f).  Further, 
the evidence of record indicates the veteran suffers from 
painful motion of these joints.  The medical evidence, 
however, does not show that the veteran has arthritic 
involvement of two major or minor joint groups or has had any 
incapacitating exacerbations due to the arthritis of his 
right hand.  As such, a 20 percent evaluation is not 
warranted under Diagnostic Code 5010.

With respect to limitation of motion of the fingers noted 
above, the Board observes Diagnostic Code 5229, applicable to 
limitation of motion of the long (3rd) finger, provides a 
maximum evaluation of 10 percent, and Diagnostic Code 5230, 
applicable to limitation of motion of the little (5th) 
finger, provides a maximum noncompensable evaluation.  
Therefore, since the veteran is receiving the maximum 
evaluation under these codes, he cannot receive a higher 
rating under either code. 
As such, the Board need not address the veteran's disability 
under the criteria for limitation of motion of individual 
digits.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of an initial 
evaluation in excess of 10 percent for the veteran's service-
connected residuals of a fracture of the 3rd and 5th fingers 
of the right hand, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).













	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for reflex sympathetic dystrophy is 
granted.

An initial compensable evaluation for residuals of a surgical 
scar of the left knee is denied.

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the 3rd and 5th fingers of the right hand, 
with surgical removal of osteochondroma, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


